DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 15, 20-22, 25 and 26.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Applicants' arguments, filed 12/14/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 25 is objected to because of the following informalities: “and/or” in the third line should be recited as --- and ---.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites wherein the composition may further comprise silica gel. Silica gel is an amorphous silica. Claim 25 fails to further limit claim 15 since claim 15 recites wherein the composition comprises amorphous silica. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 15, 20-22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnet et al. (US 2010/0297576, Nov. 25, 2010) in view of Jensen et al. (US 6,312,671, Nov. 6, 2001), Ojima et al. (US 2005/0142271, Jun. 30, 2005), and Flemming et al. (US 2004/0091429, May 13, 2004).
Donnet et al. disclose a powder and a powder mixture for powder blasting with a powder-jet device. The powder and powder mixture is an alditol or contains such alditol (abstract). The powder and powder mixture may be used for powder-jet cleaning tooth surfaces, preferably tooth root surfaces and dentine (¶ [0002]). Atidols are also called sugar alcohols (¶ [0016]). Suitable sugar alcohols for the composition include mannitol (i.e. basic powder), erythritol, xylitol, and sorbitol (¶ [0017]). Mannitol is water-soluble (¶ [0021]). The preferred mean grain size of the powder should be no larger than 45 µm (¶ [0022]).  A powder mixture contains at least two of the aforementioned powders, 
Donnet et al. differ from the instant claims insofar as not disclosing wherein the powder or powder mixture comprises sucralose. 
However, Jensen et al. disclose a dental bleaching composition that include sucralose (abstract). The sucralose is much sweeter than sugar and is stable in the presence of bleaching agents so it disguises the bitter taste of such agents. This improved taste better enables patients to complete a bleaching regime and achieve the desired result (col. 2, lines 60-64). The sucralose is added in any suitable amount to disguise the bitter taste of the bleaching agent. The sucralose is preferably present in a range from about 0.01% to about 15% by weight of the dental bleaching composition (col. 5, lines 53-58).
The composition of Donnet et al. may comprise bleaching agents. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated sucralose into the composition of Donnet et al. since bleaching agents 
The combined teachings of Donnet et al. and Jensen et al. do not disclose wherein the sucralose is in powder form. 
However, Ojima et al. disclose a stabilized sucralose-containing composition which can be used as a sweetener by itself (abstract). The sucralose may be present in powder form (¶ [0085]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sucralose powder into the composition of Donnet et al. since sucralose exists as a powder as taught by Ojima et al. 
The combined teachings of Donnet et al., Jensen et al., and Ojima et al. do not disclose wherein the sucralose has an average size between 10 µm and 25 µm and wherein the amount of silica gel (i.e. amorphous silica) is 0.1% to 5%.  
	However, Flemming et al. disclose the use of fine powders and/or powder mixtures for producing a composition for the powder jet cleaning of supragingival tooth surfaces, the abrasion to the supragingival tooth surface caused by powder jet cleaning (claim 1). The powders have an average particle size of not more than 45 µm (claim 3). Suitable powders or powder mixtures include sugars (claim 7). Finely particulate substances may be admixed to the powder or powder mixture (claim 5). The finely particulate substance may be silica gel (claim 6). These substance are customarily added in an amount of from 0.01 to 5.0% by weight (¶ [0027]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated sucralose powder with a particle size of not more than 45 µm into the 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.01 to 5% silica gel (i.e. amorphous silica) into the composition of Donnet et al. since the composition comprises silica gel and 0.01 to 5% is a known and effective amount of silica gel for use in a powder jet device as taught by Flemming et al. 
In regards to instant claim 15 reciting at least 90% erythritol, Donnet et al. disclose no less than 2% of each powder, which includes erythritol. No less than 2% overlaps with at least 90%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 15 reciting 0.1% to 1.8% by weight sucralose, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine an effective amount of sucralose suitable for disguising the bitter taste of the bleaching agent. Also, Jensen et al. disclose wherein about 0.01% to about 15% is an effective amount of sucralose. 

Response to Arguments
Applicant argues that the proposed combination of references is the result of impermissible hindsight gleaned from Applicant’s disclosure. 
The Examiner disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the motivation to combine was from the disclosures of Donnet, Jensen, Ojima, and Flemming and Applicant has not pointed out where knowledge was gleaned from Applicant’s disclosure. Therefore, impermissible hindsight is not present and Applicant’s argument is unpersuasive.

Applicant argues that there is no reason to disguise any bitter taste of bleaching agents in the powder according to claim 15 as the powder does not relate to a bleaching agent.
The Examiner does not find Applicant’s argument to be persuasive. Instant claim 15 does not exclude bleaching agents. The composition of Donnet comprising sucralose for disguising the bitter taste of the bleaching agents of Donnet reads on the claimed invention since the composition comprises sucralose, erythritol, and amorphous silica. As such, the claimed invention is obvious and Applicant’s argument is unpersuasive. 

Applicant argues that the main reason for adding sucralose is not to disguise any unpleasant taste, but rather to primarily prevent binding of moisture in the powder, such that the powder remains suitable for storage for a longer period of time.
The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but 
	
Applicant argues that Jensen does not disclose a powder, but rather relates to a dental bleaching composition including sucralose, wherein the bleaching agent is dispersed within a carrier, which is optimally sticky and viscous. Consequently, one of ordinary skill in the art would not be motivated to modify Donnet with Jensen because there is no indication, disclosure, or suggestion that one of ordinary skill in the art would use sucralose in powder mixtures.
The Examiner does not find Applicant’s argument to be persuasive. Donnet and Jensen both relate to oral care. Therefore, one of ordinary skill in the art would have been familiar with the teachings of both Donnet and Jensen since they are both in the art of oral care. Donnet discloses wherein the composition may comprise bleaching agents. Jensen disclose wherein bleaching agents used in dental compositions are bitter, but sucralose may disguise the bitter taste. Therefore, one of ordinary skill in the art would have look to Jensen for modifying Donnet since the composition of Donnet may comprise bleaching agents and Jensen teaches how to formulate dental compositions with bleaching agents. Although Jensen does not disclose a powder formulation like Donnet, it is not clear how the difference in the form of the composition would affect the inclusion of sucralose into a powder composition; especially since 

	Applicant argues that Flemming does not disclose the use of sucralose.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. As such, it is not necessary for Flemming to disclose using sucralose for the same reason as Applicant.

	Applicant argues that given the multitude of discloses relied upon, it appears that the proposed combination of references is the result of impermissible hindsight gleaned from Applicant’s disclosure.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Applicant argues that the claimed invention is advantageous because the amorphous silica improves the pourability of the powder and reduces the moisture uptake. This makes the powder free-flowing, because amorphous silica functions as a drying agent, thus preventing the powder from absorbing moisture from the environment, which would cause the powder to clump. Clumping of the powder is detrimental to its use in powder jet devices because such powders can no longer be 
	The Examiner does not find Applicant’s argument to be persuasive. A composition for use in a powder-jet device comprising amorphous silica is known since Donnet et al. discloses a composition comprising silica gel (i.e. amorphous silica). As such, Applicant’s finding that it is advantageous to incorporate amorphous silica into a composition for use in powder jet devices is unpersuasive. Furthermore, it was known in the art that amorphous silica improves pourability and reduces moisture uptake. Donnet discloses wherein silica gel improve pourability (¶ [0032]). Thus, it was known in the art that amorphous silica improves pourability. As evidence by Schateikis et al. (US 2008/0300569, Dec. 4, 2008), amorphous silica, preferably a silica gel, is a desiccant (¶ [0020]). Thus, it was known in the art that amorphous silica is a drying agent and reduces moisture uptake. As such, the claimed invention does not appear to be unexpected. 

	Applicant argues that the claimed sucralose powder advantageously has a water-binding effect. Both water-binding effects of the amorphous silica and the sucralose have a combined positive effect on the pourability and free-flowing characteristics of the powder. 
The Examiner does not find Applicant’s argument to be persuasive. Applicant has not shown with objective evidence wherein amorphous silica and sucralose combined have an advantageous effect. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c)(II). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 20-22, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,888,979 in view of Donnet et al. (US 2010/0297576, Nov. 25, 2010), Jensen et al. (US 6,312,671, Nov. 6, 2001), Ojima et al. (US 2005/0142271, Jun. 30, 2005), and Flemming et al. (US 2004/0091429, May 13, 2004). The pending claims and patented claims both recite a powder containing erythritol and silica gel (i.e. amorphous silica) that can be used with a powder-jet device. The pending claims differ from the patented claims insofar as reciting wherein the powder composition comprises 0.1% to 1.8% sucralose powder, 0.1% to 5% amorphous silica, wherein the sucralose particles have an average particle size between 10 and 25 µm, and at least 90% erythritol. However, Donnet et al. disclose wherein the erythritol used for tooth cleaning in a powder jet composition should be no less than 2% (¶ [0028]). Therefore, it would have been obvious to one of ordinary skill in . 


Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained.

Conclusion
Claims 15, 20-22, 25 and 26 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612